157 S.W.3d 231 (2004)
William H. SHY, Jr., Appellant,
v.
STATE of Missouri, Respondent.
No. ED 84131.
Missouri Court of Appeals, Eastern District, Southern Division.
November 30, 2004.
Motion for Rehearing and/or Transfer Denied February 9, 2005.
Application for Transfer Denied April 5, 2005.
Terry J. Flanagan, St. Louis, MO, for appellant.
Deborah Daniels, Leslie McNamara (co-counsel), Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., GLENN A. NORTON, J. and BOOKER T. SHAW, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 9, 2005.

ORDER
PER CURIAM.
William Shy appeals the judgment denying his motion under Rule 29.15 after an evidentiary hearing.[1]
The judgment of the motion court is based on findings of fact that are not clearly erroneous. No error of law appears. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment under Rule 84.16(b).
NOTES
[1]  Shy's conviction for possession of a controlled substance with intent to distribute was affirmed in State v. Shy, 52 S.W.3d 585 (Mo.App. E.D.2001).